DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on December 23, 2021, has been entered.
 
Response to Arguments
	Applicant’s arguments filed December 23, 2021, have been considered, but are not persuasive.
Applicant asserts that Yoshizawa (US 2012/0147314) teaches color filters 22R/G/B/Y “each being provided in a region allocated to an associated one of the pixels P” and does not teach “these color filters each traversing two adjacent pixels and overlapping more than one of the subpixels” (page 7 of the Reply, emphasis added).  This is incorrect.  Fig. 2 of Yoshizawa, and its cross-sections illustrated in Figs. 4(a) and 4(b) clearly show color filters 22R/G/B/Y each covering (traversing) four adjacent pixels 

    PNG
    media_image1.png
    390
    640
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    176
    813
    media_image2.png
    Greyscale

(Annotated Figs. 2 and 4(b) of Yoshizawa, showing a green color filter extending across four adjacent subpixels belonging respectively to four adjacent pixels)
	Applicant next argues that no motivation is present for one of ordinary skill in the art to combine the teachings of the references as proposed in the Office Action, and that such a modification would result in Yoshizawa being “rendered unsatisfactory for its intended purpose or inoperable since the black matrix is required” in Yoshizawa (pages 
That is, modifying Yoshizawa based on the teachings of Her to eliminate the black matrix would not be contrary to the teachings of Yoshizawa, but in fact is directly in line with the goals of Yoshizawa, and the teachings of both Yoshizawa (form color filters to span adjacent same-colored subpixels to improve aperture ratio) and Her (eliminate the black matrix to improve aperture ratio) would provide a benefit of improved aperture ratio to JP_964 (JP 2003-161964A).
Regarding Applicant’s argument that the proposed combination in the Office Action amounts to hindsight bias, it must be recognized that any judgment on obviousness is in a sense necessarily a reconstruction based upon hindsight reasoning.  But so long as it takes into account only knowledge which was within the level of ordinary skill at the time the claimed invention was made, and does not include knowledge gleaned only from the applicant's disclosure, such a reconstruction is proper.  See In re McLaughlin, 443 F.2d 1392, 170 USPQ 209 (CCPA 1971).  In this case, the cited references themselves teach or suggest the claimed features, with motivations for the combinations coming from the references themselves, as detailed in the rejection below.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
Determining the scope and contents of the prior art.
Ascertaining the differences between the prior art and the claims at issue.
Resolving the level of ordinary skill in the pertinent art.
Considering objective evidence present in the application indicating obviousness or nonobviousness.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to 
Claims 1–16 are rejected under 35 U.S.C. 103 as being unpatentable over JP 2003-161964A (cited in Applicants May 17, 2019, IDS with a translation provided, citations are made to the provided translation, “JP_964”) in view of U.S. Patent Application Publication No. 2012/0147314 to Yoshizawa et al. and U.S. Patent Application Publication No. 2007/0296894 to Her et al.
Regarding Claim 1, JP_964 discloses (referring generally to Figs. 1 and 2 for the structure of the display, with Figs. 3–5 illustrated color filter configurations, see the corresponding descriptions in the translation) a reflective display apparatus (e.g., Figs. 1 and 2, selectively reflective/absorptive based on the controlled orientation of the black particles 13 and white particles 12 in the microcapsule layer 16), comprising: a reflective display portion which is two-dimensionally divided into a plurality of pixels each having a plurality of subpixels and is configured to change reflectance of each subpixel based on an image signal (Figs. 1–5, where each pixel electrode is associated with a particular color filter or transparent filter, representing a sub-pixel, where the pixel is formed from one each of the R/G/B, and optionally white or transparent, sub-pixels, illustrated in a rectangular form in Fig. 4, and a square form in Fig. 5); and a plurality of colored layers (e.g., 111/112/113 or 211/212/213/214, etc.) facing the reflective display portion and partially overlapping the pixels as viewed in a facing direction in which the colored layers face the reflective display portion (Figs. 1 and 2), wherein the colored layers include a plurality of traversing colored layers (e.g., Figs. 1–5).

Yoshizawa discloses a display with a color filter, and teaches forming adjacent sub-pixels of adjacent pixels from the same color of color filter in order to reduce the margin required to account for possible misalignment, thereby increasing aperture ratio (e.g., Figs. 1–5 and paragraphs [0037] and [0065]–[0094], comparing with Fig. 24, though the whole document is relevant).  That is, Yoshizawa teaches colored layers that overlap more than one of the subpixels as viewed in a facing direction, and the colored layers are positioned such that at most one of the colored layers overlaps one of the subpixels as viewed in the facing direction (Figs. 1–5; e.g., compare the four adjacent green G subpixels in the center of Fig. 2, which are each part of a different pixel, where Fig. 4(b) shows the cross-section, clearly illustrating the green color filter 22G traversing all four subpixels), in order to improve aperture ratio.  Note that Yoshizawa recognizes that the techniques taught may be applied to other types of devices, such as the electrophoretic device of JP_964, and with different pixel arrangements and colors of color filters (e.g., paragraphs [0131]–[0132] of Yoshizawa).
Accordingly, it would have been obvious to one of ordinary skill in the art at the time of effective filing to modify the device of JP_964 such that the traversing colored layers each traverse two adjacent pixels and overlap more than one of the subpixels as viewed in the facing direction, and the colored layers are positioned such that at most 
JP_964 does not discuss or disclose a need for any black matrix formed with the colored layers, and thus reasonably suggests the limitation “the colored layers being formed without forming a black matrix”, though Yoshizawa introduces a black matrix.
Her teaches forming colored layers without forming a black matrix in order to improve aperture ratio (e.g., paragraph [0083], using other, already present components to perform the same function).
It would have been obvious to one of ordinary skill in the art at the time of effective filing to modify the device of JP_964 and Yoshizawa such that the colored layers are formed without forming a black matrix, as suggested by Her, to further improve aperture ratio.
Regarding Claim 2, the combination of JP_964, Yoshizawa, and Her would have rendered obvious wherein the colored layers are two-dimensionally formed with a gap in each of a first direction and a second direction that crosses the first direction, the colored layers inside a region facing the pixels are separated from each other and overlap the subpixels without extending beyond a boundary of each of the subpixels as viewed in the facing direction (e.g., Figs. 1–5 of Yoshizawa), the pixels comprise a first pixel and a second pixel adjacent to the first pixel, and the traversing colored layers include a plurality of pixel boundary traversing colored layers that overlap a first subpixel included in the first pixel and a second subpixel included in the second pixel (e.g., Figs. 1–5 of Yoshizawa).
Regarding Claim 3, the combination of JP_964, Yoshizawa, and Her would have rendered obvious wherein the traversing colored layers that overlap the first pixel as viewed in the facing direction comprise the pixel boundary traversing colored layers (e.g., Figs. 1–5 of Yoshizawa). 
Regarding Claim 4, the combination of JP_964, Yoshizawa, and Her would have rendered obvious wherein the pixels are rectangular shaped, and the traversing colored layers face four of the pixels positioned in a rectangular lattice form (e.g., Figs. 1–5 of Yoshizawa; also where JP_964 suggests that the pixels may have various shapes including rectangular, paragraph [0010]).
 Regarding Claim 5, the combination of JP_964, Yoshizawa, and Her would have rendered obvious wherein the pixels are rectangular shaped, and the traversing colored layers face four of the pixels positioned in a rectangular lattice form (e.g., Figs. 1–5 of Yoshizawa; also where JP_964 suggests that the pixels may have various shapes including rectangular, paragraph [0010]).
Regarding Claim 6, the combination of JP_964, Yoshizawa, and Her would have rendered obvious wherein the subpixels in the pixels include a non-colored subpixel that does not overlap the colored layers as viewed in the facing direction (e.g., paragraphs [0010]–[0012] and Figs. 2, 4, and 5 of JP_964; paragraph [0132] of Yoshizawa). 
Regarding Claim 7, the combination of JP_964, Yoshizawa, and Her would have rendered obvious wherein the subpixels in the pixels include a non-colored subpixel that does not overlap the colored layers as viewed in the facing direction (e.g., 
Regarding Claim 8, the combination of JP_964, Yoshizawa, and Her would have rendered obvious wherein the subpixels in the pixels include a non-colored subpixel that does not overlap the colored layers as viewed in the facing direction (e.g., paragraphs [0010]–[0012] and Figs. 2, 4, and 5 of JP_964; paragraph [0132] of Yoshizawa). 
Regarding Claim 9, the combination of JP_964, Yoshizawa, and Her would have rendered obvious wherein one of the colored layers which overlaps one of the pixels as viewed in the facing direction and another of the colored layers which overlaps the one of the pixels as viewed in the facing direction have different colors (e.g., combinations of R/G/B/C/M/Y/W, etc., paragraph [0012] of JP_964; paragraph [0132] of Yoshizawa). 
Regarding Claim 10, the combination of JP_964, Yoshizawa, and Her would have rendered obvious wherein one of the colored layers which overlaps one of the pixels as viewed in the facing direction and another of the colored layers which overlaps the one of the pixels as viewed in the facing direction have different colors (e.g., combinations of R/G/B/C/M/Y/W, etc., paragraph [0012] of JP_964; paragraph [0132] of Yoshizawa). 
Regarding Claim 11, the combination of JP_964, Yoshizawa, and Her would have rendered obvious wherein one of the colored layers which overlaps one of the pixels as viewed in the facing direction and another of the colored layers which overlaps the one of the pixels as viewed in the facing direction have different colors (e.g., 
Regarding Claim 12, the combination of JP_964, Yoshizawa, and Her would have rendered obvious wherein one of the colored layers which overlaps one of the pixels as viewed in the facing direction and another of the colored layers which overlaps the one of the pixels as viewed in the facing direction have different colors (e.g., combinations of R/G/B/C/M/Y/W, etc., paragraph [0012] of JP_964; paragraph [0132] of Yoshizawa). 
Regarding Claim 13, the combination of JP_964, Yoshizawa, and Her would have rendered obvious wherein the colored layers are one-dimensionally formed with a gap in a first direction, the colored layers inside a region facing the pixels are separated from each other and overlap the subpixels without extending beyond a boundary of each subpixel boundary as viewed in the facing direction, the pixels comprise a first pixel and a second pixel adjacent to the first pixel, and the traversing colored layers include a plurality of pixel boundary traversing colored layers that overlap a first subpixel included in the first pixel and a second subpixel included in the second pixel (e.g., Figs. 1–5 of Yoshizawa).
Regarding Claim 14, the combination of JP_964, Yoshizawa, and Her would have rendered obvious wherein the colored layers overlapping one of the pixels inside a boundary of the one of the pixels as viewed in the facing direction are formed with a gap therebetween (e.g., Figs. 1–5 of Yoshizawa). 
Regarding Claim 15, the combination of JP_964, Yoshizawa, and Her would have rendered obvious wherein the colored layers are formed in a plurality of first rows 
Regarding Claim 16, the combination of JP_964, Yoshizawa, and Her would have rendered obvious wherein each of the plurality of traversing colored layers traverses four pixels and overlaps four subpixels (e.g., the four adjacent green G subpixels in the center of Fig. 2, which are each part of a different pixel, where Fig. 4(b) shows the cross-section, clearly illustrating the green color filter 22G traversing all four subpixels of the four adjacent pixels).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RYAN CROCKETT whose telephone number is (571)270-3183.  The examiner can normally be reached on M-F 8am to 5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/RYAN CROCKETT/Primary Examiner, Art Unit 2871